UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-8097


MICHAEL CHARLES WAINWRIGHT,

                Petitioner – Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-01342-CMH-TRJ)


Submitted:   August 25, 2010             Decided:   September 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Charles Wainwright, Appellant Pro Se.      Alice Theresa
Armstrong, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael    Charles    Wainwright      seeks    to     appeal     the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                      See 28

U.S.C. § 2253(c)(1) (2006).          A certificate of appealability will

not    issue    absent    “a   substantial    showing   of   the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).          When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating      that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.           Slack v. McDaniel, 529 U.S. 473,

484 (2000);       see    Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                     Slack,
529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Wainwright has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                        2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3